***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
ONEWEST BANK, N.A. v. STEPHEN M. CESLIK, JR.
               (AC 41720)
                    Prescott, Suarez and DiPentima, Js.

                                  Syllabus

The plaintiff bank O Co. sought to foreclose a mortgage on certain real
    property owned by the defendant. In its complaint, O Co. alleged, inter
    alia, that it was the holder of the mortgage by virtue of a series of
    assignments of mortgage recorded on the town land records, that it was
    the holder of the promissory note that secured the mortgage and that
    the defendant had defaulted on the note. The defendant raised as a
    special defense that O Co. was barred by laches from claiming a default
    on the note. Thereafter, O Co. filed a motion for summary judgment as
    to liability. In support of its motion, O Co. submitted the note endorsed
    in blank and an affidavit from R, an assistant secretary for C Co. into
    which O Co. had merged, who averred concerning the accuracy of the
    mortgage assignments, copies of which were attached to his affidavit.
    The trial court granted O Co.’s motion for summary judgment as to
    liability, concluding that O Co. had established its prima facie case and
    that the defendant had failed to demonstrate a genuine issue of material
    fact. The court further concluded that the defendant’s special defense
    of laches was a mere conclusory statement that lacked specificity as
    to the facts giving rise to laches, and, therefore, the defense was legally
    insufficient. Thereafter, the defendant filed a motion to dismiss the
    action on the ground that O Co. had initiated and later withdrew a prior
    foreclosure action against him, which the court denied. Subsequently,
    C Co. was substituted as the plaintiff, and the trial court granted its
    motion for a judgment of strict foreclosure and rendered judgment
    thereon, from which the defendant appealed to this court. Thereafter,
    the trial court denied the defendant’s motion for judgment. Held:
1. This court declined to reach the merits of the defendant’s claim that the
    trial court erred in rejecting his special defense of laches; because the
    defendant did not challenge the trial court’s legal conclusion that his
    special defense was not properly pleaded, his claim was irrelevant as
    to that court’s determination that his special defense of laches was
    legally insufficient; moreover, this court did not address whether O Co.’s
    motion for summary judgment was properly used to challenge the legal
    sufficiency of the special defense of laches, as the defendant did not
    raise such a claim on appeal.
2. The defendant could not prevail on his claim that the trial court erred in
    denying his postappeal motion for judgment in which he asserted that
    C Co. lacked standing; that court properly determined that C Co. had
    standing to foreclose on the mortgage, as O Co. proffered evidence that
    it possessed the note endorsed in blank at the time it commenced the
    action and the defendant did not produce any evidence to rebut the
    presumption that O Co. was the owner of the debt.
3. The defendant’s claim that the trial court erred in crediting obviously
    fraudulent and defective assignments of mortgage was unavailing; the
    defendant failed to proffer evidence that demonstrated fraud or defects
    in the assignments of mortgage and did not, in the proceedings before
    that court, proffer admissible evidence that called into question the
    validity of those documents.
4. Contrary to the defendant’s claim, the trial court did not err in denying
    his motion to dismiss the action on the ground that O Co. had initiated
    and later withdrew a prior foreclosure action against him; the defendant
    did not cite any authority to support his assertion that O Co. should
    have been prohibited from commencing the present action, and, in the
    absence of a showing that O Co. abused its right of withdrawal when
    it withdrew the prior action, O Co. was permitted to commence the
    present action.
5. This court declined to review the defendant’s claim that he was denied
    due process in connection with his postappeal motion for judgment:
    that claim was not properly before this court, as the defendant failed
    to comply with the applicable rule of practice (§ 61-9) because he did
   not appeal from or amend his appeal to include the trial court’s denial
   of his motion for judgment; moreover, even if the defendant’s claim was
   properly before this court, it was not reviewable, as it was inade-
   quately briefed.
Submitted on briefs September 22, 2020—officially released February 2, 2021

                           Procedural History

   Action to foreclose a mortgage on certain real prop-
erty owned by the defendant, and for other relief,
brought to the Superior Court in the judicial district of
Ansonia-Milford, where the court, Hon. John W. Moran,
judge trial referee, granted the plaintiff’s motion for
summary judgment as to liability; thereafter, the court
denied the defendant’s motion to dismiss; subsequently,
CIT Bank, N.A., was substituted as the plaintiff; there-
after, the court, Hon. John W. Moran, judge trial referee,
granted the substitute plaintiff’s motion for a judgment
of strict foreclosure and rendered judgment thereon,
from which the defendant appealed to this court; subse-
quently, the court, Hon. John W. Moran, judge trial
referee, denied the defendant’s motion for judgment.
Affirmed.
  Stephen M. Ceslik, Jr., self-represented, filed a brief
as the appellant (defendant).
  Benjamin T. Staskiewicz, filed a brief for the appel-
lee (substitute plaintiff).
                          Opinion

   SUAREZ, J. The self-represented defendant, Stephen
M. Ceslik, Jr.,1 appeals from the judgment of strict fore-
closure rendered by the trial court in favor of the substi-
tute plaintiff, CIT Bank, N.A.2 On appeal, the defendant
claims that the court erred by (1) rejecting his defense
of laches when it granted the motion of OneWest Bank,
N.A. (OneWest), for summary judgment as to liability,
(2) rejecting his postjudgment claim that the plaintiff
lacked standing, (3) crediting obviously fraudulent and
defective assignments of the mortgage, (4) denying his
motion to dismiss the present action on the ground that
OneWest initiated a prior identical foreclosure action
against the defendant that it subsequently withdrew,
and (5) denying him due process in connection with
his motion for judgment. We affirm the judgment of the
trial court.
   The following facts and procedural history are rele-
vant to this appeal. OneWest commenced the underly-
ing foreclosure action by writ of summons and com-
plaint on July 23, 2015. In the complaint, OneWest
alleged that in 2007, the defendant executed and deliv-
ered to Financial Freedom Senior Funding Corporation,
a subsidiary of IndyMac Bank, F.S.B., a note for a loan
not to exceed a maximum principal amount of $440,700.
To secure the note, the defendant executed and deliv-
ered to Financial Freedom Senior Funding Corporation
a reverse annuity mortgage on his home located in
Milford (property). OneWest alleged that it was the
holder of the mortgage by virtue of a series of assign-
ments recorded on the Milford land records and that
it was also the holder of the note. It further alleged that
the note was in default and that, as the holder of the
note, it elected to accelerate the balance due on the
note, to declare the note to be due in full, and to fore-
close on the mortgage securing the note.
  The defendant filed an appearance as a self-repre-
sented party on August 24, 2015. The parties entered
the court-supervised mediation program upon the
defendant’s request. The mediator filed a final report
on March 28, 2016, in which she stated that the case
was not settled and terminated the mediation.
   The defendant filed an answer on April 25, 2016, in
which he admitted that he owned, possessed, and lived
at the property. He denied that the note was in default
and due in full, and that he was the owner of the equity
of redemption of the property. He left OneWest to its
proof for the remaining allegations in the complaint.
He then raised by way of special defenses that (1)
OneWest was barred on the basis of laches from claim-
ing a default on the note, (2) he was never given a right
of rescission, which meant the loan remained rescinda-
ble, and (3) the mortgage loan was induced by fraud
and misrepresentations regarding its terms.
   OneWest filed a motion for summary judgment on
September 29, 2016, in which it argued that there was no
genuine issue of material fact regarding the defendant’s
liability under the loan documents. It further argued
that the defendant’s special defenses were not valid,
recognized defenses to a foreclosure action or, alterna-
tively, that they were mere conclusions of law that were
unsupported by facts. A hearing on the motion was
held on March 13, 2017, at which both parties filed
submissions supporting their arguments.
   The court granted OneWest’s motion for summary
judgment as to liability on April 20, 2017. The court
issued a memorandum of decision in which it concluded
that OneWest had established its prima facie case and
that the defendant had failed to demonstrate that there
was a genuine issue of material fact. The court deter-
mined that an affidavit submitted by OneWest in sup-
port of its motion for summary judgment from Justin
Roland, an assistant secretary for the plaintiff,3 sup-
ported a finding that OneWest was the holder and in
possession of the note, which was endorsed in blank.
The court further concluded, on the basis of the affida-
vit, that no genuine issue of material fact existed with
respect to whether OneWest was the owner of the mort-
gage by virtue of a series of assignments of the original
note and mortgage. OneWest attached copies of these
assignments to Roland’s affidavit and presented them
with its motion for summary judgment.
   The court rejected the defendant’s three special
defenses, concluding that they were naked, conclusory
statements.4 With respect to the defense of laches,
which we will discuss in greater detail in part I of this
opinion, the court concluded that the defendant’s state-
ment lacked specificity as to the facts giving rise to
this defense, and, therefore, the defense was legally
insufficient. The court further concluded that the sec-
ond and third defenses did not attack the making, valid-
ity, or enforcement of either the note or the mortgage
and, thus, were ‘‘legally invalid.’’5
  The defendant, on May 9, 2017, filed a motion to
reargue the granting of the motion for summary judg-
ment, which the court denied on May 14, 2018. On July
12, 2017, the defendant filed a motion to dismiss based
on OneWest’s filing and subsequent withdrawal of a
prior foreclosure action against him. The court denied
this motion on February 20, 2018. On February 27, 2018,
the defendant filed a motion to vacate the ruling on
OneWest’s motion for summary judgment, which the
court denied on March 26, 2018.
  The plaintiff filed a motion for judgment of strict
foreclosure on April 17, 2018. The court granted the
motion and rendered a judgment of strict foreclosure
on May 14, 2018, setting the law day for July 16, 2018.
The defendant filed the present appeal on May 31, 2018.
On October 30, 2018, during the pendency of this appeal,
the defendant filed a motion for judgment with the
trial court in which he argued that the plaintiff lacked
standing. The court held a hearing on the motion on
January 8, 2019, and denied it on the same date. The
defendant did not amend his appeal to include a claim
challenging the denial of this motion. Additional facts
and procedural history will be set forth as necessary.
                              I
  The defendant’s first claim is that the court erred in
rejecting his special defense of laches when it granted
OneWest’s motion for summary judgment. For the rea-
sons set forth herein, we decline to reach the merits
of this claim.
  The following procedural history is relevant to the
defendant’s claim. As we stated previously in this opin-
ion, in his answer, the defendant alleged three special
defenses. At issue in the present claim is the special
defense of laches, which the defendant alleged as fol-
lows: ‘‘[OneWest] is barred in claiming a default based
on laches.’’ In its reply to the defendant’s answer and
special defenses, OneWest denied this special defense.6
   In its memorandum of law in supported of its motion
for summary judgment, OneWest argued that, in light
of the materials that it submitted in support of its motion
and relevant law, it was entitled to judgment in its favor
with respect to liability because it had proved its prima
facie case and that a genuine issue of fact with respect
to liability did not exist.7 OneWest also argued that all
of the special defenses raised by the defendant did not
preclude summary judgment in its favor. In its memo-
randum of law, OneWest made clear that, by way of its
motion for summary judgment, it was challenging the
legal sufficiency of the special defenses. OneWest
argued that ‘‘[a] motion for summary judgment may in
certain circumstances be used to challenge the legal
sufficiency of a pleading’’ and that ‘‘[s]pecial defenses
[alleging] mere conclusions of law that are unsupported
by the facts . . . are legally insufficient.’’ (Internal quo-
tation marks omitted.)
   With respect to the special defense of laches, OneW-
est argued as follows: ‘‘The first special defense asserts
that ‘[OneWest] is barred in claiming a default based
on laches.’ [OneWest] respectfully submits that this
defense is invalid since it is a mere conclusory state-
ment that has no bearing on the making, validity or
enforcement of the note/mortgage. Additionally, the
burden is on the defendant to establish a laches defense.
. . . Quite simply, the defendant has not pleaded any
facts that would satisfy the elements of laches. Accord-
ingly, the defense is legally insufficient and cannot bar
summary judgment in favor of [OneWest].’’ (Citations
omitted.)
  In his memorandum of law in opposition to OneW-
est’s motion for summary judgment, the defendant
argued in broad terms that the materials that he had
submitted to the court in opposition to the motion gave
rise to genuine issues of material fact.8 He did not
attempt to demonstrate that he had paid property taxes
and homeowners insurance premiums, as was required
by the terms of his mortgage. Specifically, with respect
to laches, he argued that the submissions ‘‘show that
[OneWest and its predecessors in interest] for many
years sent the defendant monthly statements showing
no balance due and did not send [him] any notices that
he was in default, or was required to pay the real estate
taxes until shortly before [OneWest] began [its] foreclo-
sure action.’’ The defendant, however, did not respond
to the arguments made by OneWest concerning the
legal sufficiency of his special defenses. Specifically,
he did not argue that the special defense of laches was
legally sufficient in that it set forth necessary facts or
that it was improper for the court to evaluate the legal
sufficiency of his special defenses in the context of
ruling on OneWest’s motion for summary judgment.
The defendant did not attempt to amend the pleading to
rectify the pleading defect asserted by OneWest. Rather,
the defendant’s arguments were related entirely to the
evidence that he proffered in support of his special
defense of laches. The defendant argued that he had
raised a genuine issue of material fact ‘‘that there [was]
a delay that [was] inexcusable’’ and that he was preju-
diced thereby. He argued in relevant part: ‘‘First, with
every debt or every mortgage I ever had, if I were late
even by a few weeks, I would receive phone calls and
letters telling me what I failed to do and how much I
owed. In this case, to the contrary, I received monthly
statements for years showing a zero balance owed and
making no reference to any default or amount I should
send them or anyone else. . . . I have been severely
prejudiced by the delay because [OneWest and its pre-
decessors in interest] allowed the arrearage to accumu-
late and grow so big, there is no way I can pay it. If
they had notified me way back at the beginning, any
amount I owed would be manageable. Instead, [OneW-
est] let the arrearage accumulate for years, never notify-
ing me, so that now the amount is so large [that] I have
no way to pay it.’’
   In its memorandum of decision granting OneWest’s
motion for summary judgment, the court determined
that OneWest had proffered evidence that it was the
holder of the defendant’s note, which was endorsed in
blank, that it owned the mortgage by virtue of a series
of assignments, and that, as a consequence of his failure
to pay real estate taxes on the subject property, the
defendant was in default on the note and mortgage.
The court concluded that OneWest had met its burden
to establish that there was no genuine issue of material
fact as to its prima facie case as to liability. The court
then turned to the defendant’s special defenses. The
court began its analysis of the special defenses by indi-
cating that ‘‘[a] valid special defense at law to a foreclo-
sure proceeding must be legally sufficient and address
the making, validity or enforcement of the mortgage,
the note or both . . . .’’ (Internal quotation marks omit-
ted.) The court’s analysis focused on the legal suffi-
ciency of the special defenses. Addressing the special
defense of laches, the court stated in relevant part:
‘‘This [special defense] is nothing other than a mere
naked conclusory statement which lacks specificity as
to facts giving rise to laches. Therefore, this special
defense is legally insufficient and invalid. As a practical
matter, the court submits that a property owner knows
that he is obligated to pay his real estate taxes unless
otherwise excused. The note and mortgage . . . obli-
gated the defendant to pay his real estate taxes as a
condition of the note and mortgage. The defendant is
charged with knowing and understanding his obliga-
tions under the note and mortgage, which he signed
and executed.’’
    By way of a motion to reargue, the defendant argued
that the court improperly determined that a genuine
issue of material fact did not exist. In his motion, the
defendant devoted a great deal of his argument to his
special defense of laches. Although the defendant rec-
ognized that the court, in its decision, had characterized
his special defense as being ‘‘conclusory’’ in nature,
the defendant appears to have interpreted the court’s
characterization of his special defense as being directed
to the proof he submitted, not to his pleading. The
defendant did not address the pleading defect on which
the court relied. Instead, the defendant argued that he
had presented ample evidence, which the court
‘‘ignored,’’ in support of the special defense. Among
other things, the defendant relied on mortgage state-
ments that he submitted in opposition to OneWest’s
motion for summary judgment. He argued: ‘‘How is it
possible that laches is a naked conclusory statement
when the defendant presented many years of monthly
mortgage statements, generated by the lender, showing
no taxes owed, no delinquencies and no balances
owed?’’ As we stated previously in this opinion, the
court denied the motion to reargue.
  Before this court, the defendant’s arguments are
materially identical to the arguments that he raised in
opposition to the motion for summary judgment and
in his motion to reargue. The defendant’s analysis of
this claim focuses exclusively on the evidence that he
presented in opposing OneWest’s motion for summary
judgment and his belief that he supported his special
defense of laches with ample evidence. The defendant
argues that, ‘‘[a]ssuming the [he] was obligated to pay
the taxes and homeowners insurance premiums,
[OneWest’s] conduct for many years in not asserting
that right, or notifying [him], or claiming any default,
with the result that the claimed balance grew so large
[that he] could not pay it, is clearly a case of laches.’’
He also argues that, ‘‘by this delay . . . the arrearage
grew so large, without [him] even knowing that it was
happening, that, when he eventually learned about it,
he had no way to pay it.’’ As was the case before the
trial court, the defendant’s arguments in no way focus
on the language used in his pleading or the sufficiency
thereof. He has cited no authority with respect to the
issue of whether his pleading was legally sufficient and
does not attempt to demonstrate that the court should
not have focused on the sufficiency of his pleading or
that the court improperly concluded that his pleading
was insufficient.
   Although the defendant claims that the court improp-
erly rejected his special defense of laches, his appellate
arguments overlook the legal ground on which the court
relied. In moving for summary judgment, OneWest
unambiguously argued that the special defense of
laches was devoid of necessary facts and, thus, was
legally insufficient. In granting the motion for summary
judgment, the court did not reject the special defense
because the defendant failed to present evidence to
support it, but because it agreed with OneWest’s argu-
ment that the special defense, as pleaded, was legally
insufficient. The defendant’s claim is not persuasive
because, even if it has merit, it does not undermine the
ground on which the court based its decision. Stated
otherwise, the substance of the defendant’s claim
reflects that it is irrelevant to the trial court’s determina-
tion that his special defense of laches was legally insuffi-
cient. Accordingly, we decline to reach the merits of
the defendant’s claim. See, e.g., State v. Diaz, 109 Conn.
App. 519, 559, 952 A.2d 124 (court declined to reach
merits of appellant’s fourth amendment claim related
to validity of initial search because trial court’s fourth
amendment analysis was based on independent source
doctrine and, thus, claim raised on appeal was ‘‘irrele-
vant to the judgment from which the defendant
appeal[ed]’’), cert. denied, 289 Conn. 930, 958 A.2d 161
(2008); Ingels v. Saldana, 103 Conn. App. 724, 728–29,
930 A.2d 774 (2007) (court declined to address merits
of appellant’s breach of contract claim because trial
court based its decision on breach of fiduciary duty
and, thus, claim was ‘‘irrelevant to the judgment from
which the defendant appeal[ed]’’).
   As we have stated previously, the defendant failed
to address OneWest’s legal argument, which was related
to the sufficiency of his pleading, during the proceed-
ings before the trial court but, instead, argued that the
evidence that he presented to the court supported the
special defense of laches. Because the defendant does
not challenge on appeal the propriety of the court’s
granting of OneWest’s motion for summary judgment
on the grounds that the motion improperly challenged
the legal sufficiency of the special defense of laches
and that he was not given an opportunity to replead,
we do not address whether the motion for summary
judgment properly was used to challenge the legal suffi-
ciency of the special defense of laches. See Carrico v.
Mill Rock Leasing, LLC, 199 Conn. App. 252, 255 n.3,
235 A.3d 626 (2020) (‘‘On appeal, the plaintiff does not
challenge the propriety of the court’s granting of the
defendant’s motion for summary judgment on the
grounds that the motion improperly challenged the suf-
ficiency of the complaint and that the plaintiff was not
given an opportunity to replead. Accordingly, we do
not address whether the motion for summary judgment
properly was used to challenge the legal sufficiency of
[the relevant] counts . . . of the complaint.’’).9 Like-
wise, because the defendant does not challenge the
court’s legal conclusion that his special defense of
laches was not properly pleaded and, thus, the court
improperly concluded that the defense was legally
insufficient, we do not consider such claim on appeal.
Although the defendant has raised a claim related to
the court’s granting of the motion for summary judg-
ment, his argument is not related to the sufficiency of
his pleading, and it is not the proper role of this court
to transform the argument into something that it is
not. Accordingly, we decline to reach the merits of
this claim.
                            II
  Next, the defendant claims that the court erred in
denying his postappeal motion for judgment in which he
asserted that the plaintiff lacked standing. We disagree.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . A deter-
mination regarding a trial court’s subject matter juris-
diction is a question of law. When . . . the trial court
draws conclusions of law, our review is plenary and
we must decide whether its conclusions are legally and
logically correct and find support in the facts that
appear in the record.’’ (Citation omitted; internal quota-
tion marks omitted.) Wells Fargo Bank, N.A. v. Cal-
drello, 192 Conn. App. 1, 20, 219 A.3d 858, cert. denied,
334 Conn. 905, 220 A.3d 37 (2019).
   ‘‘To make out a prima facie case in a mortgage fore-
closure action, the foreclosing party must show that it is
the owner of the note and mortgage, that the defendant
mortgagor has defaulted on the note and that any condi-
tions precedent to foreclosure, as established by the
note and mortgage, have been satisfied.’’ (Internal quo-
tation marks omitted.) Id.
  OneWest sought foreclosure of the mortgage pursu-
ant to General Statutes § 49-17, which applies when
an owner of debt without legal title forecloses on a
mortgage. ‘‘[Section] 49-17 codifies the well established
common-law principle that the mortgage follows the
note, pursuant to which only the rightful owner of the
note has the right to enforce the mortgage. . . . There-
fore, [a] mortgagee that seeks summary judgment in a
foreclosure action has the evidentiary burden of show-
ing that there is no genuine issue of material fact as to
any of the prima facie elements, including that it is the
owner of the debt. Appellate courts in this state have
held that [the evidentiary burden of establishing owner-
ship of the note] is satisfied when the mortgagee
includes in its submissions to the court a sworn affidavit
averring that the mortgagee is the holder of the promis-
sory note in question at the time it commenced the
action. . . .
   ‘‘Being the holder of a note satisfies the plaintiff’s
burden of demonstrating that it is the owner of the note
because under our law, the note holder is presumed to
be the owner of the debt, and unless the presumption
is rebutted, may foreclose the mortgage under § 49-17.
The possession by the bearer of a note [e]ndorsed in
blank imports prima facie [evidence] that he acquired
the note in good faith for value and in the course of
business, before maturity and without notice of any
circumstances impeaching its validity. The production
of the note [endorsed in blank] establishes his case
prima facie against the makers and he may rest there.
. . . It [is] for the defendant to set up and prove the
facts which limit or change the plaintiff’s rights. . . .
If the defendant rebuts the presumption that the plain-
tiff was the owner of the debt at the time that the action
commenced, then the burden would shift back to the
plaintiff to demonstrate that the owner has vested it
with the right to receive the money secured by the
note.’’ (Citations omitted; footnotes omitted; internal
quotation marks omitted.) American Home Mortgage
Servicing, Inc. v. Reilly, 157 Conn. App. 127, 132–34,
117 A.3d 500, cert. denied, 317 Conn. 915, 117 A.3d
854 (2015).
   As discussed previously in this opinion, five months
after filing this appeal, the defendant filed a motion for
judgment in which he argued that the plaintiff did not
have standing to bring a foreclosure action against him.
The trial court heard oral arguments on this motion
and denied it. In his claim on appeal, which appears to
challenge the court’s denial of his motion for judgment,
the defendant argues that the court ignored evidence
he attempted to present at the hearing that would have
shown that the plaintiff did not own the mortgage and
that the plaintiff deceived the court by producing fraud-
ulent assignments of mortgage. However, he does not
cite legal authority to support this claim.
  Moreover, the defendant did not amend this appeal
to include a challenge to the court’s January 8, 2019
denial of his motion for judgment. Instead, he raises
the present claim, which is related to the standing issue
that he raised in the motion, for the first time in his
principal appellate brief. This claim is properly before
us, however, because it raises the issue of standing.
See, e.g., Perez-Dickson v. Bridgeport, 304 Conn. 483,
506, 43 A.3d 69 (2012) (‘‘If a party is found to lack
standing, the court is without subject matter jurisdic-
tion to determine the cause. . . . [A] claim that a court
lacks subject matter jurisdiction may be raised at any
time during the proceedings . . . including on appeal
. . . .’’ (Citation omitted; internal quotation marks
omitted.)).
   At the hearing on the postappeal motion for judg-
ment, the defendant claimed that the plaintiff did not
have standing because it was not the true owner of the
mortgage. Rather, he argued that Black Reef Trust was
the current owner of the mortgage and had owned the
mortgage since its origination. In support of this claim,
the defendant sought to introduce a compact disc con-
taining a purported conversation he had with a repre-
sentative of Celink, a loan servicer. The court sustained
an objection from the plaintiff on hearsay grounds. The
defendant does not challenge on appeal the court’s evi-
dentiary ruling, and there is no other evidence to sup-
port the claim.
  Here, the defendant advances the same arguments
that the trial court rejected. He reasserts that he had
conversations with Celink proving that Black Reef Trust
owns the mortgage. However, he does not point to any
evidence properly submitted to the court to show that
OneWest was not the holder of the note or the owner of
the mortgage at the time it commenced the foreclosure
action. Because OneWest proffered evidence that it pos-
sessed the note endorsed in blank and because the
defendant did not produce any evidence to rebut the
presumption that OneWest was the owner of the debt,
we conclude that the court properly determined that
the plaintiff had standing to foreclose on the mortgage.
                           III
   Next, the defendant claims that the court erred in
crediting ‘‘obviously fraudulent and defective assign-
ments of mortgage.’’ He does not, however, identify
how the assignments of mortgage are either fraudulent
or defective. OneWest produced a series of mortgage
assignments that were recorded on the Milford land
records, along with a sworn affidavit in which the plain-
tiff’s representative attested to the accuracy of these
documents. Despite a lack of clarity in his appellate
brief with respect to this claim, we nonetheless reject
it on its merits because the defendant failed to proffer
evidence that demonstrated fraud or defects in the
assignments of mortgage. The defendant did not, at any
time in the proceedings before the trial court, proffer
admissible evidence that called into question the valid-
ity of these documents. Accordingly, we conclude that
the defendant’s claim is without merit.
                             IV
  Next, the defendant claims that the court erred in
denying his motion to dismiss the present action on
the ground that OneWest had initiated a prior identical
foreclosure action against the defendant that it subse-
quently withdrew. We disagree.
  To resolve this claim, we must first set forth the
procedural history related to it. Prior to the present
action, OneWest commenced a foreclosure action
against the defendant with a return date of November
25, 2014. OneWest voluntarily withdrew this prior action
on April 30, 2015, while it was still in the mediation
phase. At the time the action was withdrawn, a hearing
on the merits had not yet occurred. On May 4, 2015, in
connection with the prior action, a mediator filed a final
report indicating that it was settled. The present action
was commenced on July 23, 2015.
  On July 12, 2017, the defendant filed a motion to
dismiss in which he argued that OneWest ‘‘withdrew
the case after the mediator agreed that the case was
resolved by laches.’’ There is nothing in the record to
support this assertion. He further contended that the
resolution of the prior action was ‘‘dispositive’’ because
the mediator’s report marked the matter as settled. The
court denied the defendant’s motion on February 20,
2018. The record does not disclose any information
about why the mediator marked the matter as settled,
nor does the defendant attempt to provide further expla-
nation in this regard.
  ‘‘Our standard of review of a trial court’s findings of
fact and conclusions of law in connection with a motion
to dismiss is well settled. A finding of fact will not be
disturbed unless it is clearly erroneous. . . . [If] the
legal conclusions of the court are challenged, we must
determine whether they are legally and logically correct
and whether they find support in the facts. . . . Thus,
our review of the trial court’s ultimate legal conclusion
and resulting [denial] of the motion to dismiss will be de
novo.’’ (Internal quotation marks omitted.) Nationstar
Mortgage, LLC v. Gabriel, 201 Conn. App. 39, 43, 241
A.3d 763 (2020).
   Pursuant to General Statutes § 52-80, a plaintiff ‘‘may
withdraw any action . . . returned to and entered in
the docket of any court, before the commencement of
a hearing on the merits thereof.’’ ‘‘The right of a plaintiff
to withdraw his action before a hearing on the merits,
as allowed by . . . § 52-80, is absolute and uncondi-
tional. Under [the] law, the effect of a withdrawal, so
far as the pendency of the action is concerned, is strictly
analogous to that presented after the rendition of a final
judgment or the erasure of the case from the docket.’’
(Internal quotation marks omitted.) Travelers Property
Casualty Co. of America v. Twine, 120 Conn. App. 823,
826–27, 993 A.2d 470 (2010).
   Although the right to unilaterally withdraw an action
is absolute, a party cannot abuse this right by bringing
a second, identical action to avoid consequences stem-
ming from the first action. In Palumbo v. Barbadimos,
163 Conn. App. 100, 105, 134 A.3d 696 (2016), a plaintiff
unilaterally withdrew an action after she missed the
statutorily prescribed deadline for claiming the action
to a jury trial list. She then filed a second, identical
action in order to restart the clock and request a jury
trial within the statutory time frame. Id., 106–107. This
court held that, as a matter of first impression, the
defendant was entitled to have the first action restored
to the docket because the plaintiff abused her right of
unilateral withdrawal to avoid a bench trial. Id., 103–
104. The court noted that ‘‘the procedural chicanery
engaged in by the plaintiff . . . [could not] be sanc-
tioned because it offend[ed] the orderly and due admin-
istration of justice.’’ Id., 103.
  Here, the defendant does not cite any authority to
support his claim that OneWest should have been pro-
hibited from commencing the present action. Unlike in
Palumbo, the defendant does not attempt to show that
OneWest withdrew the prior action for an improper
purpose because that action had been resolved by way
of a settlement. Instead, the only information he pre-
sented about the prior action is the mediator’s final
report, which does not provide any explanation as to
why OneWest withdrew the prior action. In the absence
of a showing that OneWest abused its right of with-
drawal when it withdrew the prior action, OneWest was
permitted to commence the present foreclosure action.
We conclude therefore that the court did not err in
denying the defendant’s motion to dismiss on the
ground that OneWest withdrew a prior foreclosure
action.
                            V
   Lastly, the defendant claims he was ‘‘denied due pro-
cess’’ in connection with his motion for judgment. We
decline to review this claim because the defendant
failed to comply with Practice Book § 61-9 by appealing
from the court’s denial of this motion and, alternatively,
because it is inadequately briefed and lacks an ade-
quate record.
   Our rules of practice govern the filing of amended
appeals. Practice Book § 61-9 provides in relevant part:
‘‘Should the trial court, subsequent to the filing of a
pending appeal, make a decision that the appellant
desires to have reviewed, the appellant shall file an
amended appeal within twenty days from the issuance
of notice of the decision as provided for in Section 63-
1. . . .’’ Further, Practice Book § 63-4 (b) provides in
relevant part: ‘‘Except as otherwise provided, a party
may as of right file amendments to the preliminary
statement of issues at any time until that party’s brief
is filed. . . .’’
   ‘‘Although we are solicitous of the rights of [self-
represented] litigants . . . [s]uch a litigant is bound by
the same rules . . . and procedure as those qualified
to practice law. . . . [W]e are not required to review
claims that are inadequately briefed. . . . We consis-
tently have held that [a]nalysis, rather than mere
abstract assertion, is required in order to avoid aban-
doning an issue by failure to brief the issue properly.’’
(Internal quotation marks omitted.) Wells Fargo Bank,
N.A. v. Caldrello, supra, 192 Conn. App. 34. ‘‘Claims are
. . . inadequately briefed when they . . . consist of
conclusory assertions . . . with no mention of relevant
authority and minimal or no citations from the record
. . . .’’ (Internal quotation marks omitted.) Id., 35.
   The defendant asserts that at the January 8, 2019
hearing on his motion for judgment, the plaintiff ‘‘made
complicated arguments’’ and presented copies of cases
in support of these arguments. He argues that he was
denied due process because he was not able to review
these arguments and cases prior to the hearing, which
limited his ability to rebut them.
   The defendant’s due process claim related to the Jan-
uary 8, 2019 hearing is not properly before us, however,
because he did not appeal from or amend his appeal
to include the court’s denial of his motion for judgment
and claims related thereto.10 See, e.g., Aquarion Water
Co. of Connecticut v. Beck Law Products & Forms,
LLC, 98 Conn. App. 234, 236 n.1, 907 A.2d 1274 (2006)
(declining to review claim that defendants raised on
appeal because they did not amend appeal pursuant to
Practice Book § 61-9 to include claim). Moreover, even
if we could overlook that defect, his due process claim
is unreviewable because it is inadequately briefed. In
his brief, the defendant merely makes conclusory state-
ments without providing any analysis or citing legal
authority to support his claim. Therefore, even if prop-
erly before us, we would decline to address this claim.
  The judgment is affirmed and the case is remanded
for the purpose of setting a new law day.
      In this opinion the other judges concurred.
  1
     We note that the complaint lists Stephen M. Cesik, Jr., Stephen Cesik,
and Stephen Ceslik as alternative names for the defendant.
   2
     The named plaintiff, OneWest Bank, N.A. (OneWest), which commenced
the underlying action, merged into CIT Bank, N.A., during the proceedings
in the trial court. Pursuant to Practice Book § 9-16, OneWest moved to
substitute CIT Bank, N.A., as the plaintiff on January 17, 2018, and the court
granted this motion on April 13, 2018. We therefore refer in this opinion to
CIT Bank, N.A., as the plaintiff and to OneWest by name.
   3
     The affidavit states that Roland was an assistant secretary for the plain-
tiff, which was formerly known as OneWest. See footnote 2 of this opinion.
At the time OneWest filed the affidavit, however, it had not yet moved to
substitute the plaintiff as the plaintiff.
   4
     On appeal, the defendant challenges the court’s rejection of his special
defense of laches but does not challenge its rejection of his other two
special defenses.
   5
     We note that a special defense that is based on fraud and misrepresenta-
tion does attack the making, validity, or enforcement of the note or mortgage.
See U.S. Bank National Assn. v. Blowers, 332 Conn. 656, 658, 212 A.3d
226 (2019) (holding that mortgagor’s allegations that mortgagee engaged in
pattern of misrepresentation were properly asserted in action as special
defenses and counterclaims because they attacked making, validity, or
enforcement of note or mortgage). On appeal, however, the defendant has
not raised a claim of error in this regard.
   6
     We observe that ‘‘[t]he defense of laches, if proven, bars a plaintiff from
seeking equitable relief . . . . First, there must have been a delay that was
inexcusable, and, second, that delay must have prejudiced the defendant.
. . . The burden is on the party alleging laches to establish that defense.
. . . The mere lapse of time does not constitute laches . . . unless it results
in prejudice to the [opposing party] . . . as where, for example, the [oppos-
ing party] is led to change his position with respect to the matter in question.’’
(Emphasis in original; internal quotation marks omitted.) Wells Fargo Bank,
N.A. v. Fitzpatrick, 190 Conn. App. 231, 244, 210 A.3d 88, cert. denied, 332
Conn. 912, 209 A.3d 1232 (2019).
   7
     OneWest submitted with its motion for summary judgment a note
endorsed in blank that was executed and delivered by the defendant in favor
of Financial Freedom Senior Funding Corporation. OneWest also presented
a mortgage deed signed by the defendant that showed that the defendant
secured his obligations under the note by executing a mortgage on the
property in favor of Financial Freedom Senior Funding Corporation. The
note and the mortgage obligated the defendant to pay property taxes and
hazard insurance on the property to secure the lender’s interest. The note
stated that the lender had the right to make such payments if the defendant
did not do so and that any payments the lender made would be treated as
an advance and added to the balance of his account. The note further stated
that the defendant’s failure to make these payments constituted a default,
which entitled the lender to foreclose on the property in accordance with
all requirements of state law. OneWest also presented evidence showing
that Financial Freedom, a division of OneWest, made annual property tax
and insurance payments on the property each year from 2011 to 2014.
   8
     The defendant submitted his own affidavit as well as an affidavit of
Ronald Steger, who averred that he had known the defendant for fifty years.
He also submitted as exhibits monthly account summaries for the loan
from periods between November, 2010 and November, 2016. Each account
summary had a section stating that his ‘‘Amount of Monthly Payment’’ was
zero dollars. He also included as exhibits letters that Financial Freedom
sent him from 2013 and 2014 about his hazard insurance policy. One of the
letters notified him that Financial Freedom had not received proof that he
had purchased the required insurance on his property. A subsequent letter
stated that, because the defendant had still not provided proof of insurance,
Financial Freedom purchased this insurance policy on his behalf and that
he was responsible for the cost of this insurance.
   9
     Although the defendant does not argue before this court that the trial
court improperly considered the legal sufficiency of his special defense or
that he should be afforded an opportunity to replead, the procedural history
of this case reflects that the defendant has waived a right to replead. ‘‘In
Larobina v. McDonald, 274 Conn. 394, 399–403, 876 A.2d 522 (2005), the
Supreme Court considered . . . whether a motion for summary judgment,
rather than a motion to strike, properly could be used to challenge the legal
sufficiency of a complaint. . . . [A] plaintiff is not entitled to replead follow-
ing the granting of a motion for summary judgment. . . . [U]se of a motion
for summary judgment instead of a motion to strike may be unfair to the
nonmoving party because [t]he granting of a defendant’s motion for summary
judgment puts the plaintiff out of court . . . [while the] granting of a motion
to strike allows the plaintiff to replead his or her case . . . . The Supreme
Court nonetheless held that [it would] not reverse the trial court’s ruling
on a motion for summary judgment that was used to challenge the legal
sufficiency of the complaint when it is clear that the motion was being
used for that purpose and the nonmoving party, by failing to object to the
procedure before the trial court, cannot demonstrate prejudice.’’ (Citations
omitted; internal quotation marks omitted.) Godbout v. Attanasio, 199 Conn.
App. 88, 109–10, 234 A.3d 1031 (2020).
   ‘‘To avoid waiving a right to replead, a nonmoving party must, before the
trial court decides the summary judgment motion, either object to the trial
court’s deciding the case through summary judgment and argue that it should
instead decide the motion as a motion to strike to afford it the opportunity
to replead a legally sufficient cause of action or, in the alternative, the
nonmoving party may maintain that its pleading is legally sufficient, but it
must offer to amend the pleading if the court concludes otherwise.’’ Streifel
v. Bulkley, 195 Conn. App. 294, 302, 224 A.3d 539, cert. denied, 335 Conn.
911, 228 A.3d 375 (2020). ‘‘[A] party does not waive its right to replead by
arguing that the pleading is legally sufficient, but offering, if the court were
to conclude otherwise, to amend the pleading.’’ American Progressive Life &
Health Ins. Co. of New York v. Better Benefits, LLC, 292 Conn. 111, 124,
971 A.2d 17 (2009).
   Our rules of practice provide that a party may challenge by way of a
motion to strike the legal sufficiency of special defenses. See Practice Book
§§ 10-6 and 10-39. In GMAC Mortgage, LLC v. Ford, 144 Conn. App. 165,
179–80, 73 A.3d 742 (2013), this court extended the holding of Larobina
and its progeny to situations in which a motion for summary judgment is
utilized to challenge the legal sufficiency of a special defense.
   10
      As we explained in part II of this opinion, although the defendant did
not amend the appeal to include the court’s denial of his motion for judgment
on the issue of standing, we nevertheless reached the merits of his standing
claim, which he raised in his motion for judgment, because a challenge
related to standing may be raised at any time. See, e.g., Perez-Dickson v.
Bridgeport, supra, 304 Conn. 506. This rationale does not apply to the present
claim, as it does not implicate subject matter jurisdiction.